Title: To John Adams from C. W. F. Dumas, 3 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Lahaie 3e. Fevr. 1781
Honoured & Dear Sir

J’ai les honorées vôtres des 31e. Janvr. et 2e. fevr. reçues toutes les deux à la fois ce matin.
Je suis bien charmé that all’s well in America. En revanche, je vous dirai, that all’s well at Pertersb. Car je sai de bonne part, qu’avanthier un Exprés est arrivé avanthier delà, au Mine. de cette Cour-là, en réponse à la notification du départ de S. J. Y., et que les dispositions de la dite Cour à l’égard et en faveur de la rep. n’ont nullement été changées par cette nouvelle. On attend donc, avec une parfaite sécurité, des réponses également satisfaisantes, quant au Manifeste Britannique, et à la réclame des Vx. pris à la Rep. mais pas avant la fin de ce mois, ou le commencement du Suivant.
Voici une Lettre que Mrs. Dela Lande & Fynje ont reçue hier pour vous de Petersbourg, et qu’ils m’envoient d’Amst. ici, je ne comprends pas pourquoi. Car ils doivent savoir votre demeure. Je leur demanderai la raison de cette singularité; et quand je la saurai, je vous en donnerai connoissance. Mr. Silas Deane passant ici pour Amstm. avanthier m’a apporté de la part de S. E. Mr. Franklin un paquet, dans lequel il y avait trois Lettres pour S. E. Mr. Lawrens, avec ordre de Mr. F– n de vous les faire tenir. Comme cela feroit un paquet un peu gros par la poste, et que ces Lettres, à ce que je pense, ne pressent pas, j’attendrai que Mr. Gillon repasse ici de Rotterdam, pour vous les envoyer par lui.
Je Suis avec mon Epouse sensible comme nous le devons à votre obligeante bonté, Monsieur, pour ma fille, à qui Mr. Gillon a remis les 4 volumes du Théatre de Made. Genlis.
Je me réserve de répondre demain ou après-demain à vos deux dernieres.7 La poste, qui va partir, ne me permet rien de plus aujourd’hui, que le respect et l’attachement sincere avec lesquels je suis pour toujours, Monsieur Votre très-humble & très obéissant serviteur

Dumas

